DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 4-15, 17-20, 22, and 23 are pending in the application. Claims 1, 2, 9, 14, 15 and 22 are currently amended. Claims 3, 16, and 21 have been canceled. Claim 23 is new. 

Response to Arguments
With regard to Applicant’s remarks dated May 4, 2021:
Regarding the rejection of claims 1, 2, 4-15, and 17-22 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that cited prior art references fail to teach newly added limitation “iteratively increasing an amount of packet data traffic allowed to be transferred to the new PGW from other wireless terminals” of the currently amended independent claims. Examiner generally agrees. Therefore, the rejection has been withdrawn. However, new grounds of rejection are made in view of the newly discovered references. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-15, 17-20, 22, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 9, and 14, newly added limitation “iteratively increasing an amount of packet data traffic allowed to be transferred to the new PGW from other wireless terminals” is ambiguous because it is unclear what other wireless terminals are being referred to. It is also unclear what packet data traffic is being referred to. Claim 1 only mentions receiving a packet carrying a session establishing request including information corresponding to a wireless terminal. There is no mention of “other wireless terminals” and “packet data traffic”. Therefore, this newly added limitation appears to be completely outside the scope of the claim and not linked to any of the preceding steps, rendering the scope of the claim indefinite.
Further, in the steps of “editing” and “transmitting”, recitation “one of multiple second devices” was replaced with “a new packet data network gateway (PGW)”. However, in the step of “selecting an address”, it was not changed and still recites “one of multiple second devices”. It is, therefore, unclear whether “one of multiple second devices” is the same as a new PGW.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-15, 17-20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta et al. (EP 2,542,012 A1) – cited in the IDS dated 03/07/19 cite #1.
As to claim 1, Mehta teaches a method comprising:
receiving an Internet Protocol (IP) packet carrying a session establishing request from a first device [mobile gateway selection module 170 of session control module 84 receives session request 150 forwarded by forwarding units 68. Session request 150 may be a Create Session Request message for an LTE network and includes IMSI, APN, S-GW address, S-GW GTP-U TEID, and S-GW GTP-C values] (par. [0010], [0028], [0058], Fig. 4), wherein the first device is a Mobility Management Entity (MME) (par. [0028], [0037], Fig. 2 step S11);
based on information corresponding to a wireless terminal included in the session establishing request, selecting an address to one of multiple second devices [identifying matching entries 176 and selecting a mobile gateway for serving as an anchor for the requested subscriber session] (par. [0027], [0031], [0055], [0057], [0058]); 
generating a packet to carry the session establishing request [generating a second Create Session Request message that incorporates information received by the 
editing the session establishing request, and setting the selected address to a new packet data network gateway (PGW) as a destination address of the packet [redirecting Create Session Request message to a new PGW as Create Session Request 48] (par. [0039]); 
transmitting the packet to the new PGW [redirecting the Create Session Request from PGW 30A to PGW 30B as more appropriate gateway for handling the request] (par. [0029], [0039]); and 
iteratively increasing an amount of packet data traffic allowed to be transferred to the new PGW from other wireless terminals [PGW is selected based on state or configuration of PGW such as session load, resource utilization, current operating mode and others. Therefore, as long as a new PGW has lower resource utilization and session load as comparing to another PGW, it will be selected for subsequent requests to maintain load balancing] (par. [0038]).

As to claim 2, Mehta teaches that the new PGW is connected to a packet data network (Fig. 2, par. [0036]).

As to claim 4, Mehta teaches in response to a query made with a predetermined Access Point Name (APN), configuring a Domain Name System (DNS) to return a domain name of a gateway control device; and setting an IP address of the gateway 

As to claim 5, Mehta teaches that the wireless terminal is a mobile terminal and wherein the information corresponding to the wireless terminal includes at least one of the following: a Mobile Subscriber ISDN Number (MSISDN), an International Mobile Subscriber Identity (IMSI), or an International Mobile Equipment Identity (IMEI) of the mobile terminal (Fig. 4, par. [0037], [0048]).

As to claim 6, Mehta teaches that selecting the address to one of multiple second devices comprises selecting the address from a database that defines a relationship between the information corresponding to the wireless terminal and the multiple second devices [service selection profiles 90 containing association of one or more APNs and IMSIs to gateways] (Fig. 4, claims 1-3, par. [0055]).

As to claim 7, Mehta teaches selecting a category from a database that defines a relationship of the category and the information corresponding to the wireless terminal within the session establishing request; and selecting, from another database that defines a relationship between the category and the multiple second devices, the address to one of the multiple second devices [service selection profiles, and using two databases corresponds to adding a further column to the already existing ones in service selection profiles 90] (Fig. 4, par. [0055], claims 1-3).



As to claim 9, Mehta teaches a non-transitory machine-readable storage medium encoded with instructions executable by a processor (par. [0062] in Mehta), that when executed causes a computing device to perform the method steps as discussed per claim 1 above.

As to claims 10-13, Mehta teaches all the elements as discussed per claims 5-8 above.

As to claim 14, Mehta teaches a server [session control module 84 in Mehta] comprising: a receiver, a selector, and a transmitted [instructions] (par. [0062] in Mehta) that perform the method steps as discussed per claim 1 above.

As to claims 15 and 17-20, Mehta teaches all the elements as discussed per claims 2 and 5-8 above.

As to claim 22, Mehta teaches rewriting an Access Point Name (APN) associated with identification information corresponding to the wireless terminal based on a service to which a user of the wireless terminal is subscribed [redirecting session request 

As to claim 23, Mehta teaches determining whether the wireless terminal comprises a testing terminal [determine subscribers with specific authentication requirements] (par. [0057]); and upon a determination that the wireless terminal comprises a testing terminal, testing the new PGW, and transferring to the new PGW, packet data traffic from only the testing terminal until the testing of the new PGW is completed [maintenance mode] (par. [0029]) [providing a decentralized control plane and fine grain control and redirection of subscriber management functions to other mobile gateway devices from specific subscribers] (par. [0057]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442